DETAILED ACTION
Claims 1, 3-11, 13, 15-16, 21, and 29-32 are pending and currently under review.
Claims 2, 12, 14, 17-20, and 22-28 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

Response to Amendment
The amendment filed 1/26/2022 has been entered.  Claims 1, 3-11, 13, 15-16, 21, and 29-32 remain(s) pending in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani et al. (US 2013/0140084) in view of Maehara et al. (US 2007/0062619) and/or Uno et al. (US 2008/0061440), and alternatively further in view of Oda et al. (W02010150814, machine translation referred to herein), Uno (2011, Bond reliability under humid environment for coated copper wire and bare copper wire), or Sarangapani et al. (US 2016/0078980, herein referred to as Sarangapani et al. (‘980)).
Regarding claim 1, Sarangapani et al. discloses a Cu bonding wire for microelectronics [abstract].  Sarangapani et al. further teaches that it is known in the prior art to include up to 0.005 weight percent Ir to obtain soft wires [0004].  Accordingly, it would have been obvious to include 0.005 weight percent Ir in the wire of Sarangapani et al. to improve wire softness.  Sarangapani et al. does not expressly teach the total amount of Ga and Ir as claimed.  However, the examiner submits that this feature would have been obvious in view of the prior art.  Maehara et al. discloses that it is known to include up to 3 weight percent Ga in place of Cu in Cu for semiconductor connectors in order to extend the width between liquidus and solidus points during casting (ie. improve castability) [abstract, 0002, 0030].  Therefore, it would have been obvious to one of ordinary skill to modify the composition of Sarangapani et al. by adding the Ga of Maehara et al. to improve melting and castability.  The examiner notes that the combined disclosure of Sarangapani et al. and Maehara et al. above suggests inclusions of up to 0.005 weight percent Ir and up to 3 weight percent Ga, which overlaps with the instantly claimed Ga and Ir range.  See MPEP 2144.05(I).
Alternatively, Sarangapani et al. also teaches that it is known in the prior art to include up to 0.1 weight percent Ga to provide superior bonding properties [0004].  Accordingly, it would have been obvious to include 0.005 weight percent Ir in the wire of Sarangapani et al. to improve wire softness.  Uno et al. further teaches that it is known to include up to 0.03 weight percent Ir in a Cu bonding wire to improve wire mechanical properties and ball shape [abstract, 0132].  Therefore, it would have been obvious to one of ordinary skill to modify the composition of Sarangapani et al. by including the Ir of Uno et al. to improve wire mechanical properties and ball shape.  The examiner notes that the combined disclosure of Sarangapani et al. and Uno et al. above suggests inclusions of up to 0.03 weight percent Ir and up to 0.1 weight percent Ga, which is substantially close to the instantly claimed total Ga and Ir range of 0.15 weight percent because it is not apparent to the examiner as to how a mere difference of 0.02 weight percent total Ga and Ir would achieve any patentably significant results over the suggested disclosure of the prior art.  See MPEP 2144.05(I).  The examiner’s position is further bolstered by the instant specification, which provides no indication of criticality of the claimed range and further discloses controlling these elements to control the ball shape, which is the same effect exhibited by the prior art as explained above [0023 spec.].  Thus, the disclosed ranges of the prior art are substantially close to the instant claim such that similar properties (ie. good ball shape) would have been exhibited.  See MPEP 2144.05(I).
Sarangapani et al. does not expressly teach that the wire does not have a coating layer based on a metal other than Cu as claimed.  Thus, the examiner submits that the absence of said teaching would reasonably have suggested to one of ordinary skill that said coating is not present absent concrete reasoning to the contrary.  Alternatively, the examiner submits that this feature would appear to have been obvious in view of the teachings of the prior art.  Specifically, Oda et al. discloses that it is known to provide Cu bonding wires with or without a coating [p.11 In.452-457].  Thus, the examiner submits that it would have been obvious to modify the Cu wire of Sarangapani et al. by specifically providing said wire without a coating because one of ordinary skill would have reasonably selected an option of “no coating” from the disclosed options of Oda et al.  See MPEP 2144.08.  Alternatively, Uno et al. further discloses that it is conventionally known to provide Cu bonding wires without any special coatings and covered by only copper material [p.149 col.1 In.6-10].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy wire of Sarangapani et al. by providing said alloy wire without any coating, as taught by Oda et al. and Uno et al., because providing bare Cu wires is the conventional practice, as taught by Uno et al.
Sarangapani et al. does not expressly teach an average crystal grain size in a core cross section as claimed.  However, the examiner submits that the wire of Sarangapani et al. is substantially similar to that of the instant invention such that similar, overlapping properties of grain size would have been expected or would have naturally flowed as will be further explained.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification discloses obtaining the claimed wire by melting raw material, alloying said material to achieve the claimed composition, performing wire drawing, and then subsequent heat treatment at 600 degrees C or less, wherein the claimed grain size is especially achieved during said heat treatment [0026-0033 spec.].   
Sarangapani et al. discloses a substantially similar wire composition as stated previously, as well as a processing method of similar melting and alloying, similar wire drawing, and overlapping subsequent annealing at typical temperatures of 0.25Tm to 0.6Tm of Cu, or approximately 271 to 651 degrees C as determined by the examiner [0036-0037].  Thus, since Sarangapani et al. discloses a substantially similar composition and method of manufacture that closely resembles that of the instant invention, the examiner submits that a substantially similar, overlapping grain size relative to that as claimed would have been expected or would have naturally flowed in the wire of Sarangapani et al. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145(II).  
Alternatively, Sarangapani et al. does not expressly teach a grain size in a cross section as claimed.  Sarangapani et al. (‘980) discloses a similar Cu bonding wire [abstract]; wherein it is known to provide said Cu wire with a grain size such that a ratio between wire diameter and grain size ranges from 2.5 to 5 such that optimization of wire properties can be achieved, wherein grain size is determined in a circular cross-section (ie. perpendicular to longitudinal wire axis) [0003, 0046, 0049].  Therefore, it would have been obvious to one of ordinary skill to modify the wire of Sarangapani et al. by specifying a grain size in a circular wire cross section as taught by Sarangapani et al. (‘980) such that wire properties can be optimized.  The examiner notes that the overlap between the disclosed grain size ranges of Sarangapani et al. (‘980) and those suggested by the instantly claimed range is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 3, the aforementioned prior art discloses the wire of claim 1 (see previous).  Oda et al. further teaches that the oxide film can have a thickness ranging from 0.005 to 0.02 micrometers to stably improve PCT reliability [p.6 In.224-226].  Therefore, it would have been obvious to one of ordinary skill to modify the oxide film of the aforementioned prior art by specifying a thickness as disclosed by Oda et al. such that PCT reliability can be improved.
Regarding claims 4-6 and 8-11, the aforementioned prior art discloses the wire of claim 1 (see previous).  Sarangapani et al. further teaches overlapping additions of about 0.005 weight percent B, 0.009 to 0.99 weight percent Ag, and 0.009 to 0.129 weight percent Pd, among others, which is prima facie evidence of obviousness [0010-0026].  See MPEP 2144.05(I).
Regarding claim 7, the aforementioned prior art discloses the wire of claim 1 (see previous).  As explained above, the examiner notes that the aforementioned prior art suggests inclusions of both Ga and Ir.
Claims 15-16, 21, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarangapani et al. (US 2013/0140084) in view of Shigemi et al. (JPH0770674, machine translation referred to herein), and alternatively further in view of Oda et al. (W02010150814, machine translation referred to herein) and/or Uno (2011, Bond reliability under humid environment for coated copper wire and bare copper wire).
Regarding claims 15-16, Sarangapani et al. discloses a Cu bonding wire for microelectronics [abstract]; wherein said wire includes a balance of Cu in addition to up to 0.99 weight percent of Ni as shown in example 2 [table1].  
Sarangapani et al. does not expressly teach an inclusion of As, Te, and/or Se as claimed.  Shigemi et al. discloses that it is well known to include 0.001 to 2 weight percent Se and/or Te in Cu bonding wires to improve bonding wire properties even when just one of said inclusions is utilized [0013, 0021].  Therefore, it would have been obvious to one of ordinary skill to modify the wire of Sarangapani et al. by including Se and/or Te as disclosed by Shigemi et al. for improving bonding wire properties.  The examiner notes that the overlap between the disclosed wire composition of the aforementioned prior art and that of the instant claim is prima facie evidence of obviousness.  
Since Sarangapani et al. is silent regarding any further inclusions in the wire of example 2 above, the examiner reasonably considers the claimed recitation of “consisting of…” to be met.  
Sarangapani et al. does not expressly teach that the wire does not have a coating layer based on a metal other than Cu as claimed.  Thus, the examiner submits that the absence of said teaching would reasonably have suggested to one of ordinary skill that said coating is not present absent concrete reasoning to the contrary.  Alternatively, the examiner submits that this feature would appear to have been obvious in view of the teachings of the prior art.  Specifically, Oda et al. discloses that it is known to provide Cu bonding wires with or without a coating [p.11 In.452-457].  Thus, the examiner submits that it would have been obvious to modify the Cu wire of Sarangapani et al. by specifically providing said wire without a coating because one of ordinary skill would have reasonably selected an option of “no coating” from the disclosed options of Oda et al.  See MPEP 2144.08.  Alternatively, Uno et al. further discloses that it is conventionally known to provide Cu bonding wires without any special coatings and covered by only copper material [p.149 col.1 In.6-10].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy wire of Sarangapani et al. by providing said alloy wire without any coating, as taught by Oda et al. and Uno et al., because providing bare Cu wires is the conventional practice, as taught by Uno et al.
Regarding claim 21, Sarangapani et al. broadly teaches at least one of Pd and Ni, among others, in an amount of up to 0.99 weight percent [abstract].  The examiner considers the aforementioned composition of Sarangapani et al. to overlap with the claimed amounts of Ni and Pd, wherein the recitation of “consisting of…” is met when only Pd and Ni are selected from the disclosed elements of Sarangapani et al.  Regarding the recitation of no coating layer based on a metal other than copper, the examiner submits that this feature would be met by Sarangapani et al. or Oda et al. or Uno et al. as explained above.
Regarding claims 30-32, the aforementioned prior art discloses the alloy of claims 15-16 and 21 (see previous).  Oda et al. further teaches that the oxide film can have a thickness ranging from 0.005 to 0.02 micrometers to stably improve PCT reliability [p.6 In.224-226].  Therefore, it would have been obvious to one of ordinary skill to modify the oxide film of the aforementioned prior art by specifying a thickness as disclosed by Oda et al. such that PCT reliability can be improved.

Claims 13, 15-16, 21, and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigemi et al. (JPH0770674, machine translation referred to herein) alone, or alternatively further in view of Oda et al. (W02010150814, machine translation referred to herein) and/or Uno (2011, Bond reliability under humid environment for coated copper wire and bare copper wire).
Regarding claims 13, Shigemi et al. discloses a copper alloy bonding wire for semiconductor devices [0001, 0009]; wherein said wire has a composition including 0.001 to 0.1 weight percent Zn and 0.001 to 2 weight percent Ge, among other optional elements [0013].  The examiner notes that the overlap between the disclosed composition of Shigemi et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner further notes that the claimed limitation of “consisting of…” is met when only Zn and Ge are selected from the disclosed composition of Shigemi et al., which would have been reasonably envisioned by one of ordinary skill because Shigemi et al. expressly teaches that the other elements are optional and thus not required.  
Shigemi et al. further teaches that the wire may be coated (emphasis added) [0022].  Accordingly, one of ordinary skill would also understand that the wire also may not be coated, which meets the claimed limitation of not having a coating layer.  Alternatively, the examiner submits that this feature would appear to have been obvious in view of the teachings of the prior art.  Specifically, Oda et al. discloses that it is known to provide Cu bonding wires with or without a coating [p.11 In.452-457].  Thus, the examiner submits that it would have been obvious to modify the Cu wire of Sarangapani et al. by specifically providing said wire without a coating because one of ordinary skill would have reasonably selected an option of “no coating” from the disclosed options of Oda et al.  See MPEP 2144.08.  Alternatively, Uno et al. further discloses that it is conventionally known to provide Cu bonding wires without any special coatings and covered by only copper material [p.149 col.1 In.6-10].  Therefore, it would have been obvious to one of ordinary skill to modify the alloy wire of Sarangapani et al. by providing said alloy wire without any coating, as taught by Oda et al. and Uno et al., because providing bare Cu wires is the conventional practice, as taught by Uno et al.
Regarding claims 15-16, Shigemi et al. further teaches that Se and Te may be desirably included in amounts of up to 2 weight percent [0013].  The examiner notes that the overlap between the disclosed composition of Shigemi et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Again, it is noted that the claimed limitation of “consisting of…” is met when only Zn, Ge, and Se and/or Te are selected from the disclosed composition of Shigemi et al., which would have been reasonably envisioned by one of ordinary skill because Shigemi et al. expressly teaches that the other elements are optional and thus not required.  Furthermore, the limitation of “no coating” as claimed would have been met by Shigemi et al. or further in view of Oda et al. or Uno et al. for the same reasons as explained above.
Regarding claim 21, Shigemi et al. further teaches that Pd may be desirably included in amounts of up to 2 weight percent [0013].  The examiner notes that the overlap between the disclosed composition of Shigemi et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Again, it is noted that the claimed limitation of “consisting of…” is met when only Zn, Ge, and Pd are selected from the disclosed composition of Shigemi et al., which would have been reasonably envisioned by one of ordinary skill because Shigemi et al. expressly teaches that the other elements are optional and thus not required.  Furthermore, the limitation of “no coating” as claimed would have been met by Shigemi et al. or further in view of Oda et al. or Uno et al. for the same reasons as explained above.
Regarding claims 29-32, the aforementioned prior art discloses the alloy of claims 13, 15-16 and 21 (see previous).  Oda et al. further teaches that the oxide film can have a thickness ranging from 0.005 to 0.02 micrometers to stably improve PCT reliability [p.6 In.224-226].  Therefore, it would have been obvious to one of ordinary skill to modify the oxide film of the aforementioned prior art by specifying a thickness as disclosed by Oda et al. such that PCT reliability can be improved.

Response to Arguments
The previous rejections over Sawada et al. in view of others have been withdrawn in view of applicant’s arguments and remarks.
Applicant’s arguments regarding the previous rejections over Sarangapani et al. in view of others have been considered but are moot in view of the new grounds of rejections stated above.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734